DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art cited in this office action:
Fukui et al. (Cloud-Type Face Verification System Using Deep Convolution Neural Network with consideration for Privacy, Dec. 2016, hereafter “Fukui”)
El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”)
Kato et al. (US 20180080918 A1, hereinafter “Kato”)
Vaisberg et al. (US 20050283317 A1, hereinafter “Vaisberg”)
Sinha (US 20030229278 A1, hereinafter “Sinha”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (Cloud-Type Face Verification System Using Deep Convolution Neural Network with consideration for Privacy, Dec. 2016, hereafter “Fukui”) in view of El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”) and in view of Kato et al. (US 20180080918 A1, hereinafter “Kato”).
Regarding claim 21:
Fukui teaches s calculation device comprising:
a reference image acquisition unit configured to acquire a reference image;
a comparative image acquisition unit configured to acquire a comparative image under experimental conditions different from experimental conditions with respect to the first imaged; and a calculation unit configured to calculate a difference between a first feature quantity calculated using a plurality of reference images and a second feature quantity calculated using the comparative image (Fukui teaches wherein a DCNN is used in order to identify which person is in the inputted facial image, and, in doing so, a feature wherein a feature map prior to a fully connected layer is converted to a feature vector, the Euclidean distance between the feature vector of the inputted image and the feature vector of a registered user is calculated, and the registered user with the shortest distance is outputted as a comparison result ( Fukui section "3. Cloud Facial Comparison System," fig. 1, 2).
Fukui teaches that the object in the image are face in facial images instead of cells a claimed by the applicant.
However, Zehiry discloses a feature of using deep learning in order to identify the category to which the cells belong (Zehiry paragraphs [0035], [0036], [0044], and [0045]).

The combination above fails to teach whether the feature vector of the registered user is determined using a plurality of images.
However, Kato teaches a device for producing information for cell analysis, method for producing information for cell analysis, and program wherein a plurality of images are used for determining feature of cell movement (Kato [0057], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a plurality of images to obtain a reference feature quantity such as through training and parameter update or averaging, etc, in order to obtain a more accurate feature amount that represent the feature amount desired.
Regarding claim 22:
Fukui in view of Zehiry and in view of Kato teaches wherein each of a plurality of reference images corresponds to one of a plurality of positions of a culture vessel where the first cells are cultured (Fukui pages 6 and 7; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Kato [0057], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13).
Regarding claim 23:
Fukui in view of Zehiry and in view of Kato teaches wherein the first feature quantity and the second feature quantity includes a plurality of types of feature quantities, and the difference (Fukui pages 6 and 7; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Kato [0011], [0057], [0098], [0132], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13).
Regarding claim 24:
Fukui in view of Zehiry and in view of Kato teaches wherein the calculation unit is configured to calculate a plurality of the difference using a plurality of the comparative images, and the calculation device comprising an image selection unit configured to select the comparative image in which the plurality of the difference are larger than a predetermined value (Fukui pages 6 and 7; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Kato [0011], [0057], [0098], [0132], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13).
Regarding claim 27:
Fukui in view of Zehiry and in view of Kato teaches wherein the plurality of the comparative image are a plurality of images captured in time series and wherein the calculation device comprises a time-series calculation unit configured to calculate the difference for each time in the time series using the difference calculated by the calculation unit (Fukui pages 6 and 7; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Kato [0011], [0057], [0098], [0132], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13).
Claims 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (Cloud-Type Face Verification System Using Deep Convolution Neural Network with consideration for Privacy, Dec. 2016, hereafter “Fukui”) in view of El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”) and in view of Kato et al. (US 20180080918 A1, hereinafter “Kato”) and in view of Vaisberg et al. (US 20050283317 A1, hereinafter “Vaisberg”).

Regarding claim 28:
Fukui in view of Zehiry and in view of Kato teaches all the limitations of this claim except wherein the plurality of the comparative image are a plurality of images of the second cells imaged for each concentration of a compound added to the second cells and wherein the calculation device comprises a concentration change calculation unit configured to calculate the difference for each concentration using the difference calculated by the calculation unit.
	However, Vaisberg teaches taking a plurality of images of cells, that the concentration of the compound varies and curves is created to show the feature values or parameters is provided as a function of concentration for each compound of interest (Vaisberg [0006], [0013]-[0015], [0036], [0080], figs. 1-2, and 5).
Therefore, taking the teachings of Fukui, Zehiry, Kato and Vaisberg as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to take a plurality of images of a particular cell(s) for each increase in concentration of the compound in order to determine how the cell(s) react not only to different compounds but also to different concentration of compound that would help determining healthy cells form disease cells (Vaisberg [0008], fig. 5).
Regarding claim 29:
Fukui in view of Zehiry, in view of Kato and in view of Vaisberg teaches wherein the plurality of the comparative image are a plurality of images of the second cells imaged for each type of compound added to the second cells and wherein the calculation device comprises a type change calculation unit configured to calculate the difference for each type using the difference (Vaisberg [0006], [0008], [0013]- [0015], [0036], [0080], [0085], [0107], figs. 1-2, and 5).
Regarding claim 32:
comprising a culture state determination unit configured to determine a culture state of the second cells imaged in the comparative image on the basis of whether or not the difference between the comparative images is within a predetermined range (Fukui pages 6 and 7; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Kato [0011], [0054], [0057], [0063], [0098], [0132], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13).

Claims 30-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (Cloud-Type Face Verification System Using Deep Convolution Neural Network with consideration for Privacy, Dec. 2016, hereafter “Fukui”) in view of El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”) and in view of Kato et al. (US 20180080918 A1, hereinafter “Kato”) and in view of Sinha (US 20030229278 A1, hereinafter “Sinha”).
Regarding claim 30:
Fukui in view of Zehiry and in view of Kato teaches all the limitations of this claim except wherein the reference image acquisition unit is configured to acquire a plurality of types of reference images, wherein the calculation unit is configured to calculate differences between the plurality of types of reference images and the comparative image, and wherein the calculation unit comprises a classification unit configured to classify the comparative image using a plurality of differences calculated by the calculation unit.
(Sinha [0003], [0010], [0012]-[0013]-[0032]).
Therefore, taking the teachings of Fukui, Zehiry, Kato and Sinha as a whole, it would have been obvious to one of ordinary skill in the at the time of the effective filing date of the application to arrive at the claim invention by comparing a plurality of reference images of different type with another obtained image, in order to determine the group the image belongs to and classify the image accordingly for further use to improve medical record.

Regarding claim 31:
Fukui in view of Zehiry, in view of Kato teaches and in view of Sinha teaches comprising: a comparative image difference calculation unit configured to calculate a difference between the plurality of comparative images; and an abnormal image selection unit configured to select the comparative image for which the difference between the comparative images is larger than a predetermined value as an abnormal image (Fukui pages 6 and 7; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Kato [0011], [0057], [0098], [0132], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13; Sinha [0003], [0010], [0012]-[0013], [0030]-[0032]).
Regarding claim 33:
Fukui in view of Zehiry in view of Kato and in view of Sinha teaches wherein the calculation unit is configured to calculate the first feature quantities by dimensionally reducing the reference image and calculate the second feature quantities by dimensionally reducing the comparative image (Fukui pages 6 and 7; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Kato [0011], [0054], [0057], [0063], [0098], [0132], [0147], [0156]-[0159], [0172], [0177], figs. 5, 9-13; Sinha [0003], [0010], [0012]-[0013], [0030]-[0032], [0038], [0041], [0061]).
Regarding claim 34:
Fukui in view of Zehiry in view of Kato and in view of Sinha teaches wherein the calculation unit is configured to calculate the first feature quantity through a neural network including a plurality of layers of an input layer, one or more intermediate layers, and an output layer and configured to transfer information representing that a node of each layer has assigned a predetermined weight to each node of the next layer and subsequent layers (Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7).
Regarding claim 35:
Fukui in view of Zehiry in view of Kato and in view of Sinha teaches wherein the calculation unit uses an output of any one of the intermediate layers constituting the neural network (Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7)

Allowable Subject Matter
Claims 25 and 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 30, 2021